Title: To Thomas Jefferson from James Parker, 30 June 1804
From: Parker, James
To: Jefferson, Thomas


          
            His Excelncy Thos: Jefferson
            Sauterday 30th June 1804.
          
          The humble respects of a disstresed Ireish Officer wate on You he is reduced to the gratest extremity suffered in his place of Netivity on account of the revolution; has a family a stranger & no Imployment for a Support; therfore take the Liberty of Intrudeing on Your Benevolence for sume assistance as he is in want; has seen Better days; but know in adversity— 
          I am Your. Excys: Disstresed Obedt: Servt: 
 
          
            Jams: Parker
             Late Lieut: Carabineers
          
        